 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDVars Buick Corp.and Local 868, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America Cases29-CA-1480-1 and 29-CA-1480-2January 9, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn May 27, 1969, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticeswithin themeaning of the Act, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer'sDecision and a brief in support of itsexceptions.Respondent filed no exceptions to theTrialExaminer'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions,brief, and theentire record in this case, and hereby adopts thefindings,'conclusions,and recommendations of theTrial Examiner,as modified herein.'In earlyOctober 1968, as fully set forth by theTrialExaminer, the Respondent discriminatorilydischargedDelaney soon after a request forrecognition had been made by the Union. After theGeneral Counsel had issued a complaint allegingthis discharge as violative of Section 8(a)(3) of theAct, the Respondent, on February 5, 1968, sent atelegram to Delaney offering him reinstatement.Delaney accepted the offer and began to work againfor the Respondent. However, the week following'The General Counsel excepts to the failure of the Trial Examiner tofind that certain statements allegedly made by supervisor Polakoff toemployee Delaney constituted violations of Section 8(aXl) of the Act. Wefind it unnecessary to consider or pass upon the validity of the TrialExaminer's findings in this regard since the remedy we have ordered wouldremain the same.,We agree with the Trial Examiner that the Respondent engaged inextensive violations of the Act including unlawful interrogation anddischarging two employees because they joined the Union.Moreover, asconcluded by the Trial Examiner,Respondent may not destroy the veryconditions needed for a fair election,as we find occurred herein,and at thesame time successfully maintain that an election is the sole means fordetermining the desires of the employees. Accordingly,as we concludedthat the Respondent'smassive unfair labor practices made the holding of afair election unlikely,we shall provide,as did the Trial Examiner, for an8(a)(5) bargaining order.N L R B.v.Gissel PackingCompany. 395 U S575the employee's return there was a severe snow stormwhich forced the Respondent to close its showroomfor a short period of time. Delaney testified, and histestimony is uncontradicted, that he was informedbyRespondent'ssalesmanager,ina telephoneconversation on February 11, 1969, that when theshowroom reopened he would thereafter have towork from 9 a.m. to 9 p.m. on weekdays and from9 a.m. to 6 p.m. on Saturdays. He protested thisdrastic change in his working hours and refused towork such long hours. No valid business reasonsappear to justify this drastic increase in Delaney'sweekday working hours.TheTrialExaminer characterizedDelaney'srefusal to report to work under such conditions asan abandonmentof his employment.However,credible evidence in the record shows that the hoursDelaneywas requested to work considerablyexceeded those normally worked by Delaney and theRespondent's other carsalesmen.Consequently, inlightofRespondent'santiunionattitude,andparticularlyitsanimustowards Delaney's earlierorganizationalactivitiesanddesiresforunionrepresentation, which culminated in his precipitousand discriminatory discharge, we are impelled toconclude that this abnormal change in Delaney'sworking hours had but one purpose, namely, that offorcingDelaneytoquithisemployment.Accordingly,wefindthatDelaneywasconstructively discharged in violation of the Act onFebruary 11, 1969.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,VarsBuickCorp., Town of Great Neck, County ofNassau, State of New York, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating its employees about their unionactivities.(b)Discharging or otherwise discriminating inregard to the hire and tenure of employment or ofany term or condition of employment of itsemployees because of their membership in andactivities on behalf of the Union herein or of anyother labor organization of their choice.(c)Refusing to recognize and bargain in goodfaithwith the Union as the representative of allemployees in the appropriate bargaining unit whichis:AllautomobilesalesmenemployeesofRespondent,employed at its place of business,exclusiveof office clerical employees, serviceemployees, parts department employees,guards,watchmen,professionalemployees,andallsupervisors as defined in Section2(11) of the Act.(d) In any manner interfering with, restraining, orcoercing its employees in the exercise of the rights180 NLRB No. 101 VARS BUICK CORP.guaranteed them in Section7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer to Ralph T. Delaney and Joe Perusoimmediate and unconditional reinstatement to theirformer or substantially equivalent position, withoutprejudice to their seniority or other rights andprivileges, andmake each of them whole for anyloss of earnings they may have suffered by reason ofthe discrimination against them in the manner setforth in the section of the Trial Examiner's Decisionentitled "The Remedy," with interest thereon at 6percent per annum.(b)Notify the above-named employee if presentlyserving inthe Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c)Upon request,recognizeandbargaincollectivelywithLocal868,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America as theexclusive representative of Respondent's employeesin the appropriate unit found above with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment and, if anunderstanding is reached,embody same in a writtensigned agreement.(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(e) Post at its plant in Great Neck, New York,copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysignedbyRespondent's representative, shall bepostedbyRespondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.ReasonablestepsshallbetakenbyRespondent to insure that said notices are notaltered, defaced,or covered by any other material.(f)Notify the Regional Director for Region 29, inwriting, within 10 days from the date of the receiptof this Decision,what steps Respondent has takento comply herewith.'In the event this Order is enforcedby a judgmentof the United StatesCourt of Appeals, the wordsin the notice reading"Posted by Order of theNationalLaborRelationsBoard"shallread"Posted pursuant to aJudgmentof the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board."627APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesabout their union activities.WE WILL NOT discharge or otherwise discriminate inregard to the hire and tenure of employment or of anyterm or condition of employment of our employeesbecause of your membership in and activities on behalfof the Union herein or of any other labor organizationof your choice.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization; to form, join, or assistlabor organizations; to bargain collectively through abargaining agent chosen by our employees; to engage inconcertedactivitiesfor the purposes of collectivebargainingor other mutual aid or protection; or torefrain from any such activities; except to the extentthat such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section8(a)(3) of the Act, as amended.WE WILL offer Ralph T. Delaney and Joe Perusotheirformer or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges,and we will pay them for any loss of paythey may have suffered by reason of our discriminationagainst them together with interest thereon at 6 percentper annum.WE WILL notify the above-named employees ifpresentlyserving intheArmed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.WE WILL upon request, recognize and bargaincollectivelywith Local 868, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and HelpersofAmerica, as the exclusive representative of theemployees in the appropriate unit below with respect torates of pay, wages, hours of employment and otherterms and conditions of employment and, if anagreement is reached, we will embody the same in awritten signed agreement.The appropriateunit is asfollows:All automobile salesmen employees of Respondent,employed at its place of business, exclusive of officeclericalemployees,serviceemployees,partsdepartmentemployees,guards,watchmen,professional employees, and all supervisors as definedin Section 2(11) of the Act.DatedByVARS BUICK CORP.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDAny questionsconcerning this notice or compliancewithitsprovisions,may be directed to theBoard'sOffice,16Court Street, Fourth Floor, Brooklyn, New York11201, Telephone 212-596-3535.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon chargesduly filed on October 7 and October 9, 1968, by Local868, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion or Charging Party, the General Counsel of theNational Labor Relations Board, herein referred to as theGeneralCounsel' and the Board, respectively, by theRegional Director for Region 29, Brooklyn, New York,issued itscomplaint dated November 22, 1968,againstVars Buick Corp., herein referred to as the Respondent.The complaint alleged that Respondent had engaged inand wasengaginginunfair labor practices affectingcommerce within the meaning of Sections 8(a)(1), (3), and(5) and 2(6) and (7) of the LaborManagement RelationsAct, 1947, as amended, herein referred to as the Act.Respondent duly filed ananswer admittingcertainallegationsof the complaint but denying the commissionof any unfair labor practices.Pursuant to noticea hearingthereon was held beforeme inBrooklyn, New York on February 18 and 19, 1968.All parties appeared at the hearing, were represented bycounsel, and were afforded full opportunity to be heard, toproduce andcross-examine witnesses,and to introduceevidencematerial and pertinent to the issues. At theconclusionof the hearing, oral argument was had. A briefwas received from General Counsel on March 21, 1969.Upon the entire record in the case and from myobservation of the witnesses, I make the following.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, and Itherefore find:Vars Buick Corp. is and has been at all times materialherein a corporation duly organized under, and existing byvirtue of, the laws of the State of New York. At all timesmaterial herein Respondent has maintained its principaloffice and place of business at 39 Cutter Mill Road, in theTown of Great Neck, County of Nassau, State of NewYork, where it is, and has been at all times materialherein, engaged in the retail sale and servicing of new andused automobiles and related products. During the pastyear,whichperiod is representative of its annualoperationsgenerally,Respondent, in the course andconduct of its business operations, derived gross revenuestherefromin excessof $500,000. Also during the past yearRespondent purchased and caused to be transported anddelivered to its place of business automobiles and partsand other goods and materials valued in excess of $50,000,of which goods and materials valued in excess of $50,000were transported and delivered to its place of business ininterstate commerce directly from State of the UnitedStates other than the State of New York.'This term specifically includes the attorney appearing for the GeneralCounsel at the hearing.Accordingly, I find that Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within themeaningof Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDLocal 868, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. The FactsRespondent's appears to be the usual automobiles saleagency. It hasa salesdepartment consisting of a salesmanager and usually threesalesmen'who sold new Buicksand used cars. It has a service department consisting of aservicemanager, a parts clerk and a staff of 10-12mechanics,make-readymen,porters,helpers,etc.Naturally it also has a bookkeeping department of twogirls and amanagerialstaff consisting of Respondent Varsand Vice President John W. Nance.In 19683 with the New Car Opening Day for the new1969 model Buicks set for September 26, the then salesmanager Fred P. Polakoff interviewed and hired Ralph T.Delaney and Barry Cohen as salesmen on September 101and subsequently on September 23 interviewed and hiredJoe Peruso as the thirdsalesman.During the month of September Delaney and Cohensold three automobiles, all of which were "splitsales,"i.e.,thesalesmenshared the commission thereon.Apparently this was done by arrangement between the twosalesmen and the Respondent. Prior to his discharge onOctober 7, Peruso was credited with one split sale onSeptember 23 (with Cohen), and one sale on September27 on which he received the full commission. During themonth of October Cohen was credited with 17 saleswhereas Delaney who was discharged on October I wascredited with none. Prior to his discharge on October 7the record shows three sales by Peruso on October 1,October 3 and October 4, although as of the time of thehearingRespondent still had two of these sales "underinvestigation "On the evening of September 27 during a discussion inRespondent's showroom, Salesmen Delaney, Cohen andPeruso decided that they needed union representationbecause of certain working conditions as well as the factthatPolakoffwascustomarilymakingcommentsregarding having just interviewed their "replacements" assalesmen resultingfrom ads for salesmen placed in NewYork newspapers by Respondent which caused the threesalesmen to fear for their job security. Delaney thereupontelephoned toUnionBusinessRepresentativeDonaldBruckner from Respondent's showroom and made anappointment to see him on September 30 about organizingthe salesmen.'As thethen salesmanagerPolakofftestified,"We'vegot a badbackground of sales stability" whichwas his way of expressingthe factthatthe turnover among Respondent's salesmen was high.'All datesherein are in the year 1968 unless otherwise noted'The onlyprevious salesman mentioned in this record was one Lawrencewho last appeared on Respondent's payroll recordsas having been paid forSeptemberI Iwhen,accordingto Respondent, Lawrencewent ona "leaveof absence" with his demonstratorThe demonstrator was subsequentlyreturned but Lawrence never returned to work. VARS BUICK CORP.629Also on Friday, September 27, according to thetestimony of Nance and Polakoff, they determined todischarge Delaney because of his "attitude," because theybelieved he had no "talent" as a salesman and because ofhis nonproductivity.'About 2 p.m. on Monday, September 30, Delaney metBruckner in front of a cafe located a few hundred feetfromRespondent's showroom.Bruckner there gaveDelaney four or five Local 868 authorization cards for thesalesmen to sign. Bruckner and Delaney were acquaintedasDelaney had been a shop steward under Bruckner atanother sales agency known as Raymond Ford. BothCohen and Peruso had previously been members of Local868 but were not acquainted with Bruckner.Delaneyexecutedoneoftheseunambiguousauthorizationcards,'returned to the showroom andhanded one to Peruso. Peruso took his to the men's roomwhere he executed the same and then returned it executedtoDelaney. Delaney delivered the two executed cards toBruckner and made arrangements with him to deliverCohen's card later that afternoon to Bruckner after Cohenhad reported for work and executed the same. AfterCohen signed, that executed card was delivered toBruckner that same afternoon by Delaney.Before noon' on October I the following telegram overthe name of the local union president was delivered toNance at his office:THIS IS TO ADVISEYOU THAT WEREPRESENT THEMAJORITY OF YOUR AUTOMOBILE SALESMEN EMPLOYEESAND REQUEST AN EARLY APPOINTMENT FOR THEPURPOSE OF NEGOTIATING A COLLECTIVE-BARGAININGAGREEMENT.Nance immediately showed the telegram to Polakoff anddiscussed the matter with him. However no answer to theabove telegram was ever sent by Respondent.Although there is a conflict in the evidence as to justwhen and under what circumstances Polakoff learned thatalltheRespondent'ssalesmenhadsignedunionauthorization cards for the Union, Polakoff admitted thatby the evening of October I each of the three salesmenhad informed him that he hadsignedsuchanauthorization card.Peruso credibly testified that about noon on October IPolakoff inquired of him if he, Peruso, knew anythingabout the Union and that Peruso gave Polakoff anaffirmative answer whereupon Polakoff stated that he wasnot going to say "anything more to him about the Unionat this time." Later that afternoon Polakoff informedPeruso that he was going to discharge Delaney, astatement which Peruso passed on to Delaney.That afternoon sometime between 4:30 and 6 p.m.Polakoff called Delaney into an office, asked if he hadsigned a union authorization card and,upon receiving an'This alleged decision to discharge Delaney at this alleged meeting onSeptember 27 appears somewhat dubious in this record because no overtactionwas taken thereon until the evening of October I and becauseNance and Polakoff each claimed during his testimony that he individuallymade the determination to discharge Delaney at the time of his dischargeon October 1.'These cards read in pertinent part as follows. "I the undersigned,herebyapply for admission to membership in Local 868 of the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,and voluntarily choose and designate it as my representative forpurposesofcollectivebargaining,herebyrevokinganycontrarydesignation.Ifadmitted tomembership, I agree to abide by theConstitution of the International as well as the Local Constitution andBylaws."'Western Union reported the delivery as of 11:15 a.m. that day.affirmative response, inquired if the other two salesmenhad also signed for the Union, again receiving anaffirmative response. Polakoff thereupon told Delaneythat he was discharged. Delaney threatened to call theother salesmen out on strike because Polakoff could notfire him as he was a member of the Union.Delaney left the premises and telephoned the Unionfrom the cafe.Polakoff then interrupted Peruso while in the midst of asalewith a customer to inquire if Peruso had signed acard and would continue to work. When Peruso said yesto both questions, Polakoff told him to continue with thesale.Delaney returned to the showroom and told Polakoffthat the Union representative would be down to theshowroom on Monday. Polakoff ordered Delaney off thepremises.Polakoff promptly telephoned to Cohen and inquiredwhy Cohen had not told Polakoff that he, Cohen, wasthinking of joining the Union. Apparently as a result ofthis telephone call Cohen returned to the showroom andassured Polakoff that he would quit his employment ifPolakoff thought that Cohen was attempting to hurt theRespondent by joining the Union.'During the next few days Polakoff assured Peruso thathe had not discharged Delaney because of the Union butbecause he could not sell automobiles. Polakoff also madethe statement that no union could make him keep a manwho could not sell automobiles. Polakoff also stated that,union or no union, nobody could live on $62 a week' andthat no union could sell automobiles for a salesman.On October 3 a telephone call was made to one CharlieHale at Raymond Ford. During or after this telephonecall Polakoff stated that "Charlie" had informed Polakoffduring the conversation that Delaney had been "a part oftheUnion organization" at that agency and that, ifPolakoff had phoned Charlie before hiring Delaney,Charlie would have told him to "throw away the key."During this same period of time Polakoff informedPeruso that he, Polakoff, thought that the Union had"planted" Delaney in Respondent's agency.About 10:30 a.m. on October 4 Bruckner and Delaneyappeared at Respondent's showroom. After Polakoff hadrefused to hold any discussion in the presence of Delaney,Bruckner had a conference with Nance and Polakoff in aprivate office which Bruckner opened by asking if Nancewas an officer of the Respondent and reminding him thattheUnion had sent Respondent a telegram but hadreceived no answer thereto. Nance responded, "Well, wedon'thave to talk to you until you're the legalrepresentative of the employees. And I see that you filed apetition."Nance added that there was "nothing to discussuntil the election was held" but that Respondent would beglad to negotiate if the Union won the election. Brucknerobjected that there was no need for an election asPolakoff had already ascertained that all the salesmen hadsigned up for the Union and requested confirmation ofthatstatement from Polakoff which Polakoff gave.Bruckner,whodidnothavethesignedUnionauthorization cards with him at the time as they had been'In his testimony Polakoff attempted to explain his telephone call toCohen on the grounds either that he wanted to know if Cohen would goout on strike because of Delaney's discharge or in order to getCohen tothe showroom in order to cover the floor in the absence of Delaney.'Salesmen at this time were being paid $85 per week less a $15 per weekcharge for the use of a company demonstrator.Althoughno one attemptedto explain the mathematicsinvolved,the significance of the admittedremark is clear. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDforwarded to the Boardalongwith the representationpetition, stated that he was prepared to furnish proof ofthe Union's majority as all Respondent had to do was toinquireof the three salesmen then in the showroom.Bruckner then accused Respondent of discharging Delaneyfor his union activities. But this Nance denied claimingthat Delaney refused to work nights and, in addition, hadnot worked Opening Day. As Bruckner and Polakoff leftthisunsuccessfulmeeting together, Bruckner asked thethree salesmen then in the showroom if Polakoff hadasked each of them if they had signed with the Union andreceived an affirmation from each in Polakoff's presence.Bruckner then left the premises with Delaney.During this week Polakoff told Peruso that, "If youcouldn'tsellcars,theUnion couldn't do anything foryou," and that "Union or no union, if you can't sell cars,you can't stay at Vars."On October 7 Polakoff came up to Peruso in the officein the back of the showroom, sat down and told Perusothathe had to let Peruso go. When asked "why,"Polakoff told Peruso that he spent too much time with thecustomers and did not sell enough cars. Polakoff assuredPeruso that "the reason I'm letting you go is not becauseof the Union." Thus was Peruso discharged.On Feburary 5, 1969, both Delaney and Perusoreceived identical telegrams over the name of Nancereading as follows:WE OFFERUNCONDITIONALREINSTATEMENT TO FORMERPOSITION.REPORT TO WORK IMMEDIATELY.Bothmen reported as requested. Peruso was stillemployed as of the date of the hearing.On the other hand Delaney reported for work, workeduntil the end of the week, was unable to work thefollowingMonday or Tuesday because of a snow stormand on Wednesday was informed by the new SalesManager, Al Valleur, that Delaney was to work thereafterfrom 9 a.m. to 9 p.m. on weekdays and from 9 a.m. to 6and so abandoned his employment because of that.B. Conclusions1.The dischargesApparently in preparation for the new 1969 line ofBuicks onSeptember 26, Polakoff hired Delaney andCohen as salesmen on September 10.On September l l Salesman Lawrence went on "leaveof absence" from which he was never to return.On September 23 Peruso was employed as a salesmanby Polakoff thus raising his sales force to the customarythree.After consultation among themselves on September 27,all three salesmen voluntarily executed authorization cardson behalf of the Union on September 30 under theleadership of Delaney who delivered those executed cardsto the Union that same afternoon.SupposedlyNance and Polakoff decided to dischargeDelaney that same day.By telegram dated October 1 and delivered toRespondent at 11:15 a.m. that day the Union notifiedRespondent that it represented a majority of its salesmenand requested negotiations. Respondent never answeredthis wire.record.Soon after the delivery of the telegram Polakoffinquired of Salesman Peruso as to what he knew aboutthe Union.At 4:30 or 6 p.m. that same day Polakoff dischargedDelaney and then phoned Cohen and asked why Cohenhad not let him know that Cohen was thinking of joininga union.Even in a company not noted for the "stability" of itssalesmen employment, the timing here indicates thatRespondent was reacting in a not unfamiliar pattern tonotice to it of the unexpected involvement of its employeeswith a union. The prompt discharge of Delaney in themiddle of a pay period after inquiry as to the employees'union activity indicates Respondent's desire to be rid of anactive union advocate.Then on October 4 the Union requested bargaining butwas rebuffed with the argument that the Respondent "didnothave to talk to you until you're the legalrepresentatives of the employees" or, as Nance moreclearly put it, that there was "nothing to discuss until theelectionwas held." Respondent even rejected the Unionoffer to prove its majority representation by inquiry of thethreemen directly involved who were then right outsidethe door of the meeting room even though prior to thattime Respondent through Polakoff knew that all threeunion salesmenhad authorized the Union to bargain ontheir behalf.And once again in the middle of a pay periodRespondent on October 7 discharged Peruso therebysuccessfullyreducing the appropriate unit to singleemployee which, under long existing Board precedent,does not constitute an appropriate bargaining unit."Around" October 7 Respondent employed a salesmannamed Sobel who had not signed a union authorizationcard, thus increasing its sales force to two, one of whomRespondent knew had signed an authorization card andone who had not so that there could be no majorityrepresentative.Thus Respondent successfully eliminatedthe Union as the majority representative of Respondent'semployees in an appropriate unit of salesmen.Thus once again the timing and the result stronglysuggest that the move against Peruso resulted fromRespondent's reaction to the attempted unionization of itssales force. In each instance it was precipitous action onthe part of Respondent in the middle of pay periods. Inaddition this precipitous elimination of unionizedsalesmenoccurred simultaneously with the Opening Day for the1969model of Buicks, a time of high sales when anagency ordinarily would prefer not to be caught withoutsalesmen to handle the anticipated rush of customers. Yetat this very time Respondent was eliminating knownunionized salesmen with no replacement in sight. Suchelimination of salesmenat such a.time must have beencaused by a compelling reason. The only discerniblereason inthis record for such actions was the unexpectedunionization of the threesalesmen.However Respondent advanced certain reasons otherthanunionorganization to attempt to explain thedischarges.One contention made by Respondent was no less thanamazing, to wit, Polakoff was not a supervisor within themeaningof the Act and, therefore, Respondent was notresponsible for his acts. According to Nance, Polakoffwas a mere"conduit" without supervisory authority. Thiscontentionmerits little attention in view of the fact thatPolakoff hired and fired both salesmen here involved. Hewas Respondent's sales managerreceiving a salary almostquadruple to that of the ordinary salesman plus a 5 VARS BUICK CORP.percent"override"of the profits of the business. Heokayed all the deals made by the salesmen.In fact he wastheauthority in the sales department.Polakoff admittedthathe even went beyond the bounds of his salesdepartment jurisdiction by exercising some authority inthe service department through the service departmentmanager.Polakoff was,as Respondent's counsel expressedit,an"expander."The fact is that he was Respondent inthe sales department and he exercised all Respondent'sauthority there.If,perchance,he was only a"conduit,"nobody but he and Nance recognized it. On this conflictbetween Nance and Polakoff the facts force me to agreewith Polakoff and find that Polakoff was a supervisorwithin the meaning ofthe Act.In this connection it is interesting to note that Polakoffand Nance each individually claimed to have made thedecisions to discharge Delaney and Peruso.Nance andPolakoff agreed that they met about September 27 anddecided to discharge Delaney.If so, there was no overtevidence of any such decision until the time of thedischarge by Polakoff on October1.The onlyovert movesin either of these discharges were made by Polakoff--notNance.Whatever part Nance may have played in thesedischarges was played far behind the scenes.Perhaps itwas only coincidence that this alleged decision ofSeptember27 byRespondent happened to coincide withDelaney's leadership in securing the union authorizationcards and in leading the union organizational drive on thatsame September 27. Perhaps it was only coincidence thatDelaney was discharged on the very day Respondentdiscoveredthatthatorganizationaldrivehadbeensuccessful.This raises the second sharp conflict between thetestimony of Polakoff and that given by Nance.Polakofftestifiedthathe discharged Delaney about 4:30 p.m.without knowledge of the Union's telegram which hadbeen delivered to Nance about 11:15 a.m. that same day.Thisispossible.HoweverNance testifiedthat"immediately"upon the receipt of the Union's telegram,he showed Polakoff the telegram and discussed the claimraised thereby with him.This is probable.In fact thechance that,afterthereceiptof such a claim ofrepresentation of its salesmen,the managing agent of suchconcern would not call in his sales department manager todiscuss the matter for a period of at least 4 1/2 hourswould,upon probabilities,appear to be virtually nil. So,on this conflict,Imust credit Nance--even without thecorroboration thereof by Peruso.Hence whoever,Polakoff or Nance,made the decisiontodischargeDelaney did so with full knowledge ofDelaney'sunion affiliation even if it were true thatPolakoff was merely a"conduit."Both Nance and Polakoff individually claimed that hehad decided to discharge Delaney(I)because of his"attitude," (2) his lack of "talent"as a salesman,and (3)his lack of productiveness.The first twoof the abovereasons are purely subjective and thus hard to refute ordiscuss.The thirdfalls in a different category.AccordingtoRespondent,Cohen was a productive salesman whereasDelaney was unproductive. Yet the figures,as of the timeof discharge,October 1,show three split sales for themonth for each.The only difference between the salesrecord between these two was that Cohen enjoyed a splitsale with Peruso on a sale made on Peruso's first day ofemployment,September 23. Thus it would appear thatCohen'sextra split sale with Peruso assumed rather631inordinate importance in the eyes of Respondent on thequestion of the difference of productiveness between thetwo here involved. It is, of course, possible that Cohen'sstatement on the evening of October 1 after the dischargeofDelaney that he would rather quit than hurtRespondent with his union authorization card may havewell played a part in the Respondent's determination. Inany event Respondent's claim againstDelaney is far fromconvincing.Even assumingDelaney's lack of talent as asalesman andhis poor attitude, this assumption does notnegate thefact thatRespondent's knowledge of thesuccessfulunionorganizationof the threesalesmentriggered the discharge of Delaney as of the date of itsoccurrence.This was corroborated by Polakoff's claimthatDelaney was a Union "plant." Accordingly I amconvinced and, therefore, find that Respondent dischargedRalphDelaney on October l because of his knownmembership and activities on behalf of the Union inviolation of Section 8(a)(3) and (1) of the Act.As for Peruso, Respondent claimed that, while Perusohad some talentas a salesman,Respondent could notafford to spend thetime training him as a salesman asthat would be too costly. This, of course, presupposes thatwith customers flocking into the showroom eager to buythe new 1969Buicks no salesman wasbetter than onerequiringsome training.InthesituationfacingRespondentat this particular time this assumption hardlyappears valid.Then, according to both Nance andPolakoff,Peruso"took too much time with customers"and was not productive. Respondent's records show that,in addition to a splitsale on hisfirst day of employmentand another on September 27, Peruso was thesalesman ofrecord on threesales in thefirst seven days of October,even though as of the time of the hearing Respondent wasstill"investigating" two of these sales for some reasonundisclosedin this record but which may have had to dowith the fact that there had been a strike at the Buickfactory atthis timeso that some October sales could notbe delivereduntil sometimein January 1969.Cohen, the productivesalesman, sold 17 cars during themonth of October. However Peruso sold cars, accordingto Respondent's records, on October 1, 3, and 4 prior tohis discharge on October 7. Perhaps Peruso did take "toomuch time with the customers" but his October record, ifcontinuedthroughout themonth,would have closelyapproximated that of the productive Cohen. At least, as ofOctober 7, the date of Peruso's discharge, Respondent hadno proof, valid or otherwise, that Peruso was not aproductivesalesmancloselyapproximatingtheproductiveness of Cohen.Again, as in the case of Delaney, the precipitousdischarge of Peruso on October 7 appears to have beentriggeredby the known union affiliation of Peruso. As ofthe date of the discharge the twosalesmen inthe existingunithad on paper, at least, both authorized unionrepresentationand thus constituted a prounion majorityeven if Polakoff were,asarguedbyRespondent,considered to be in theunit.So by eliminating Peruse, bydischarge Respondent succeeded either in eliminating theappropriateunit or in eliminatingthe union's majoritythereinandthus eliminatedthe necessity of collectivebargainingwith the Union.ThereforeImust,and hereby do, find that Respondentdischarged Joe Peruso on October 7, 1968 because of hisknown membership and activities on behalf of the Unionin violation of Section 8(a)(3) and (1) of the Act. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The refusal to bargaina.The appropriate unitIn its telegram of October 1 the Union requestedrecognition fromRespondent in an appropriate unitdescribed therein as "the automobile salesmen employees"which in fact is exactly the same unit described in morelegalistic language in the complaint as follows:Allautomobilesalesmenemployees of Respondent,employed at its place of business, exclusive of officeclericalemployees,guards,watchmen, professionalemployees and all supervisors as defined in Section2(11) of the Act.This identical unit has been found to constitute anappropriateunit bytheBoard in an almost limitlessnumber of automobile sales agency cases similar to theinstant one.At the hearing Respondent, however,made twocontentionscontrarytotheabove:(1)That theappropriateunitshouldconsistofallRespondent'semployees including the service department mechanics,get-ready employees, porters, helpers, etc. because of theintegrated nature of Respondent's business, and (2) if theunitcontended for by the Union were found to beappropriate, then SalesManager Polakoff should beincluded therein on the theory, discussedsupra,that hewas not a supervisor. In the light of my finding to thecontraryregardingPolakoff's supervisory capacity, thislast claim requires no further comment here.It is quite true that on occasions the Board has foundthe unit contended for by Respondent to constitute "an"appropriate unit just as it has found a unit comprised ofservicedepartment employees exclusive of salesmen toconstitute "an" appropriate unit. Obviously there is no"the" appropriate unit in automobilesalesagency cases.There are several different "an" appropriate units in suchcases.In the instant case the facts show that there would belittle,ifany, community of interest between the salesdepartment and the service department employees due toadmitted differences in the type of work performed, thewages, hours, working conditions, supervision, method ofcomputing commissionspayable,among other thingsbetween the employees in the two departments.Consequently I find that the unit of "salesmenemployees,"asmore legalisticallyphrased in thecomplaint, consitututed an appropriate unit for collectivebargaining in the instant matter.b.The majorityAt the time of the Union'sdemand for bargaining onOctober 1, the fact is, as Respondent well knew frompersonal inquiry, that the Union was the authorizedrepresentative of all three of Respondent's salesmen whoat that time constituted the appropriate unit. Even if weshould agree to the Respondent'swildest claims thatPolakoff and Salesman Lawrence, then "on leave ofabsence," should be included within the appropriate unit,afindingwhich I cannot make,evenunder thesecircumstances the Union still remained the representativeof the majority of the employees in the appropriate unitby 3-2.Accordingly, Imust and hereby do find that onOctober 1 the Union represented a majority of theemployees in the aforedescribed appropriate unit.c.Refusal to bargainRespondent failed to respond to the Union's October 1request for collective bargaining, which necessarily mustinclude recognition.When the Union orally requested Respondent tobargain collectively with it as the majority representativeof the employees in the above-found appropriate unit onOctober 1, Nance himself described his response asfollowsI informed him [Bruckner] that I had no objection to aunion inour shop and I wanted to make that very clearto him, and we were perfectly willing at any time tonegotiate with him on a contract, but that I had noevidence whatsoever that he did represent the salesmenother than the telegram which I received and that therehad been no election held under the supervision of theLabor Board and that until such election was held, Ifeltwe had nothing to discuss.ContrarytoNance'sclaimof"noevidencewhatsoever," Respondent knew full well at the time of thisdemand that the Union was the 100 percent majorityrepresentativeand thus entitled to recognition andbargaining. Polakoff knew this to be the fact as early asOctober 1 from personal inquiry of, and assurance from,all three salesmen involved. Inferentially at least, even inthe absence of direct evidence that Polakoff passed hisinformation on to Nance - which incidentally would bealmost impossible to believeNance is charged with thesame knowledge and information. Thus Respondent hadand could have had no good-faith doubt as to the Union'smajority status such as would call for a Board-conductedrepresentationelection."InadditionRespondent hadalready used the time to dissipate the Union's knownmajoritybydischargingDelaneyandsubsequentlysucceededin eliminatingthe appropriate unit through thedischarge of Peruso. In view of these unfair practices theonly possible method of returning tostatus quo anteis torequire Respondent to bargain with the Union.'Consequently on October 1 and at all times thereafter,Imust find in accord with the facts that Respondentrefused to bargain with the Union as the majorityrepresentativeofRespondent'semployeesintheaforefound appropriate unit in violation of Section 8(a)(5)and (1).3. Interference, restraint, and coercionThere is no question on this record but that PolakoffinterrogatedDelaney,Peruso and Cohen as to theirmembership in, activities on behalf of and for the Union.In view of the Union's demand for bargaining of October1,Polakoff could, under the safeguards set forth in theStruksnes Constructioncase," have polled these employeesfor the purpose of determining the accuracy of theUnion's claim of majority representation. But in thisinstancethe facts prove that Polakoff made no effort tofollow the safeguards there required, or any of them. Infact,ifPolakoff's testimony on the point could bebelieved, at the time of such inquiries he claimed to becompletelyunawareoftheUnion'sdemand forrecognitionwhich alone would have justified his inquiriesof the employees."SeeSpitzer Motor Sales,Inc.,102 NLRB437, 451."SeeJoySilkMills,Inc,85NLRB 1263, enfd.185F 2d 732(CA.DC)"165 NLRB No. 102. VARS BUICK CORP.Thus in either event the inquiries made by Polakoff ofthe above employeesas to their unionmembership andactivities amounted to interference, restraint and coercionin violation of Section 8(a)(l) of the Act. I so find.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent set forth in Section III,above, occurring in connection with the Respondent'soperations described in Section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that Respondentceaseand desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent discriminated in regardto hire and tenure of employmentof Ralph T.Delaney onOctober 1,1968, and of Joe Perusoon October 7 bydischarging each of them because of his membership inand activities on behalf of the Union,Iwill recommendthat Respondentoffer toeach of them immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or other rightsand privileges,and make each whole for any loss of payhemay have suffered by reason of said discriminationagainst him by payment to him of a sum of money equalto that which he would have earned from the date of thediscrimination against him to the date of his reinstatementless his net earnings during such period in accordance withthe formula set forth in F.W.WoolworthCompany,90NLRB289, with interest thereon at 6 percent per annum.Having foundthatRespondent has refused to recognizeand bargain in good faith with the Union as the exclusivebargainingrepresentativeof the employees in theaforefound appropriate unit, I shall recommend that633Respondent, upon the request of the Union, recognize andbargain in good faith with it as the exclusive bargainingrepresentativeoftheemployees in the aforesaidappropriate unit and, if an agreement is reached, embodysuch agreement in writing and execute the same.Becauseof the variety of the unfair labor practicesengaged in by Respondent,Isense anopposition byRespondent to the policies of the Act in general and Ideem it necessary to order Respondent to cease and desistfrom in any manner infringing upon the rights guaranteedits employees in Section 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record, I make the following:CONCLUSIONS OF LAW1.Local 868, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of the Act.2.By discriminating in regard to the hire and tenure ofemployment of Ralph T. Delaney and Joe Peruso bydischarging them on October 1 and October 7, 1968,respectively, because of his membership in and activitieson behalf of the Union, and in order to discourage suchunion membership and activities, Respondent has engagedin and is engaging in unfair labor practices in violation ofSection 8(a)(3) of the Act.3.By refusing on October I and October 4, and at alltimes thereafter, to recognize and bargain with Local 868,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America as the exclusivebargainingrepresentativeof the employees in theabove-found appropriate unit, Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act.4By interfering with, restraining, and coercing itsemployees in the rights guaranteed them in Section 7 ofthe Act as found above, Respondent has interfered with,restrained,and coerced its employees in violation ofSection 8(a)(l) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]